 

CONTRIBUTION AGREEMENT

 

THIS CONTRIBUTION AGREEMENT (this “Agreement”) dated April 24, 2014, is entered
into by and between JJAT Corp., a Delaware corporation (“Contributor”) and KoKo
(Camden) Holdings (US), Inc., a Delaware Corporation, (the “Company”). This
contribution is made with reference to the following facts and circumstances:

 

Recitals:

 

A.            Contributor is the owner, beneficially and of record, of all of
the Company’s issued and outstanding shares of capital stock.

 

B.            Contributor is the owner, beneficially and of record, of two
ordinary shares of stock of KoKo (Camden) Limited, which such shares constitute
all of the issued and outstanding capital stock of KoKo (Camden) Limited (the
“Shares”).

 

C.            Pursuant to this Agreement, Contributor desires to contribute the
Shares to the capital of the Company in a transaction coming within the purview
of Section 351 of the Internal Revenue Code of 1986, as amended (the “Code”),
and the corresponding provisions of applicable state income tax laws.

 

Agreement:

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.            Contribution of Shares.

 

(a)          Contributor hereby contributes to the capital of the Company all of
its right, title and interest in and to the Shares, and the Company hereby
accepts said contribution to capital. Concurrently herewith, Contributor shall
deliver to the Company certificate(s) evidencing the Shares, accompanied by duly
a executed stock transfer form, substantially in the form attached hereto as
Exhibit A and shall cause such stock transfer to be registered (subject only to
their being duly stamped (if required)) notwithstanding any provision to the
contrary in the articles of association of KoKo (Camden) Limited.

 

(b)          The parties hereto hereby acknowledge and agree that immediately
after the contribution to capital contemplated by this Agreement, Contributor
will be in “control” of the Company within the meaning of Section 351(a) of the
Code.

 

(c)          As Contributor owns all of the issued and outstanding capital
shares of the Company, the Company shall not issue additional shares of its
capital stock in consideration of the contribution to the Company’s capital
contemplated by this Agreement.

 

(d)          It is the intent of the parties to this Agreement that the
contribution to capital to the Company contemplated by this Agreement not result
in the recognition of taxable income under the Code or the corresponding
provisions of applicable state income tax laws.

 

 

 

 

2.             Representations and Warranties of Contributor. Contributor hereby
represents and warrants to the Company that:

 

(a)          Contributor has good and marketable title to the Shares, and
Contributor has not transferred, assigned or encumbered any portion thereof to
any other person;

 

(b)          Contributor has all necessary power and authority to contribute to
the Company the Shares described in this Agreement;

 

(c)          Contributor is not prohibited from entering into this Agreement by
any contract, loan agreement or other obligation by which it is bound; and

 

(d)          The Shares being contributed are free and clear of any claims,
liens, pledges, options, charges, encumbrances, security interests or other
rights of third parties, whether voluntarily incurred or arising by operation of
law.

 

3.            Covenants of the Parties. The parties hereby agree to take such
other and further actions and to execute and deliver such other and further
documents as may be necessary or advisable, in the judgment of Contributor or
the Company, to carry out the transactions contemplated by this Agreement.

 

4.            Miscellaneous.

 

(a)          This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.

 

(b)          This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware.

 

(c)          This Agreement constitutes the entire agreement between the parties
and supersedes any and all prior negotiations or discussions, whether written or
oral. This Agreement shall not be modified or amended except by an instrument in
writing signed by all parties hereto, nor shall any right of any party hereunder
be deemed waived, except by an instrument in writing signed by that party.

 

(d)          The various section headings in this Agreement are inserted for
convenience and reference only and shall not affect the meaning or
interpretation of this Agreement or any provision hereof.

 

(e)          This Agreement may be executed in one or more counterparts, each of
which shall constitute evidence of one and the same agreement.

 

[The Remainder of This Page Intentionally Has Been Left Blank]

 

2

 

 

In Witness Whereof, the parties hereto have executed this Agreement as of the
date first set forth above.

 

“Contributor” JJAT CORP.       By:       Name: Robert Ellin    
Title:  Executive Chairman and President

 

“Company” KOKO (CAMDEN) HOLDINGS (US), INC.       By:       Name: Robert Ellin  
  Its:  Executive Chairman and President

 

3

 